Citation Nr: 1243741	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  10-46 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran (Appellant) and his wife


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel

INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from July 1979 to September 1984.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife provided testimony at a November 2011 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has been unemployable since 1994 due to his service-connected lumbosacral spine disability, and that he has also received Social Security Disability (SSD) benefits for his back disability since that time.  At the March 2010 VA examination, he reported that he had retired in 1994 after having surgery on his back.  

The Board finds that, under the facts and circumstances of this case, VA's duty to assist includes attempting to obtain additional Social Security Administration (SSA) records and affording the Veteran a VA examination with regard to his TDIU claim to assist in determining whether the Veteran is unemployable due to his service-connected disabilities.  

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).

In this case, service connection has been established for degenerative arthritis of the lumbosacral spine, evaluated as 40 percent disabling from July 28, 2009; left lower extremity radiculopathy, evaluated as 20 percent disabling from July 28, 2009; right lower extremity radiculopathy, evaluated as 20 percent disabling from July 28, 2009; tinnitus, evaluated as 10 percent disabling from July 28, 2009; gastroesophageal reflux disease and sliding hiatal hernia, evaluated as 10 percent disabling from July 28, 2009; and bilateral hearing loss, evaluated as noncompensably disabling from September 21, 1984.  The Veteran has a combined disability evaluation of 70 percent from July 28, 2009, forward.  

Thus, the combined schedular rating criteria for consideration of TDIU under 
38 C.F.R. § 4.16(a) (2011) are met because the Veteran has two or more service-connected disabilities with a combined rating of at least 70 percent with one disability rated at at least 40 percent.  However, only the Veteran's own statements indicate that he is unemployable due to his service-connected disabilities.  As mentioned above, the Veteran avers that he retired from his job as a welder in 1994 due to his service-connected back disability.  In addition, while several of the Veteran's private treating physicians wrote in 1996 that the Veteran would be unable to work for a long time, and that the Veteran should be reevaluated for his functional capacity in one year's time, no clinician or other professional has indicated that the Veteran is unemployable due to service-connected disabilities.  Therefore, a VA examination is necessary to assist in determining whether the Veteran is rendered unable to secure or follow a substantially gainful occupation as a result of his combined service-connected disabilities.  

In addition, as noted above, the Veteran avers that he has been receiving SSD benefits since 1994.  While some of the supporting documentation used by the SSA in making its determination has been associated with the claims file, the actual decision (and explanation) of the SSA is not included with those records.  Since the SSA records may be relevant to the Veteran's TDIU claim, VA's duty to assist includes obtaining the Veteran's SSA records, or in the alternative, a response from the SSA indicating the records are not available.  See, e.g., Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, an attempt should be made to obtain the SSA's determination and explanation of its decision, as well as a copy of any functional capacity assessment conducted at the request of the SSA.  

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA copies of any determinations and any functional capacity assessments submitted or obtained in support of any claim for disability by the Veteran or on his behalf, particularly with regard to the alleged determination made by SSA that the Veteran became disabled in 1994 due to his low back disability, and subsequent award of Social Security Disability benefits.  All records/responses received should be associated with the claims file.

2.  Schedule the Veteran for a VA examination or examinations, as necessary, to determine the effect of his service-connected disabilities, both individually and combined, on his ability to secure and maintain substantially gainful employment.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a complete rationale for any opinion expressed should be provided.  The relevant documents in the claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.  

The examiner(s) should provide an opinion as to the effect of the Veteran's service-connected degenerative arthritis of the lumbosacral spine, bilateral lower extremity radiculopathy, tinnitus, bilateral hearing loss, and gastroesophageal reflux disease and sliding hiatal hernia, both individually and considered together, on his ability to secure (obtain) and follow (maintain) substantially gainful employment.    

If the opinion and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should so specify in the report, and explain why any opinion could not be offered.  In this regard, if the examiner concludes that there is insufficient information to provide an opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the effects of the Veteran's service-connected disabilities on his employability.

3.  After the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If TDIU is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


